


EXHIBIT 10.95

 

ADVISORY SERVICES AGREEMENT

 

AGREEMENT dated as of January 1, 2003 between SECURITY CAPITAL CORPORATION, a
Delaware corporation, (“Security Capital”), and CAPITAL PARTNERS, INC., a
Connecticut corporation (“Capital Partners”).

 

WITNESSETH

 

WHEREAS,           Capital Partners will provide advisory and other services to
Security Capital and its subsidiaries in the areas of investments, general
administration, corporate development, strategic planning, stockholder
relations, financial matters and general business policy.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree, intending to be legally bound, as follows:

 

1.             Advisory Services.  Capital Partners shall, during the periods
provided for in Section 2, provide advisory services to Security Capital and its
subsidiaries in the areas of investments, general administration, corporate
development, strategic planning, stockholder relations, financial matters and
general business policy.

 

2.             Advisory Periods.  Capital Partners shall provide the services
described in Section 1 for an initial period of one year commencing on January
1, 2003 and ending on December 31, 2003 and, thereafter, for successive
additional one-year periods unless either party gives written notice of
termination to the other party not less than 60 days prior to the end of the
initial period or any such additional period in which case the period during
which Capital Partners shall provide such services shall terminate as of the end
of the initial period or such additional period, as the case may be.

 

3.             Advisory Fee.  Security Capital shall pay to Capital Partners an
advisory fee (the “Fee”) at the rate of $1,250,000 per annum for the services
described in Section 1.  The Fee shall be payable in equal quarterly
installments, in arrears, with the first payment for the quarter commencing
January 1, 2003 and ending March 31, 2003 payable on April 26, 2003 and with the
installment for each succeeding quarter payable on the 26th day of the month
following the end of such quarter.

 

The Fee shall be subject to an appropriate adjustment, as reasonably agreed by
the parties pursuant to Section 7, whenever there is the occurrence of any
material unforeseen event, including, but not limited to, any significant change
in the scope of the operations of Security Capital, such as, for example, a
significant change in scope which results from any acquisition or disposition
made by Security Capital.

 

The Fee shall be exclusive of reasonable out-of-pocket costs incurred by Capital
Partners directly in the performance of the services described in Section 1.

 

1

--------------------------------------------------------------------------------


 

4.             Costs.  Security Capital shall reimburse Capital Partners for all
reasonable out-of-pocket costs incurred directly in connection with the services
described in Section 1 except for rent, utilities and compensation for any
employees of Capital Partners.  In particular, no separate compensation will be
paid by Security Capital to, among any others, Brian D. Fitzgerald, A. George
Gebauer, William R. Schlueter, Diane M. LaPointe or Ryan D. Bell, or their
successors, who serve as officers of Security Capital, and who are also
employees of Capital Partners.  Such reimbursement shall be made within a
reasonable period after receipt of invoices therefore submitted by Capital
Partners to Security Capital from time to time.

 

5.             Acquisition Opportunities.  From time to time, Capital Partners
may present acquisition opportunities to Security Capital which Capital Partners
believes may be appropriate for Security Capital.  However, Capital Partners is
under no obligation to present any or all acquisition candidates of which it is
aware to Security Capital.

 

6.             Investment Banking Advisory Fee.  In the event that Security
Capital or any of its subsidiaries completes any acquisition which was presented
to Security Capital by Capital Partners, Security Capital shall pay an
investment banking advisory fee to Capital Partners in an amount which is
reasonable and customary for transactions of such size and complexity as
reasonably agreed to in advance by the parties pursuant to Section 7.

 

7.             Amendment and Modifications; Further Agreements.  Subject to
applicable law, this Agreement may be amended, modified or supplemented only by
the written agreement of Security Capital and Capital Partners.  For purposes of
this Agreement, Security Capital shall act only with the approval of its
independent directors.

 

8.             Headings.              The Section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

9.             Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

10.           Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF,  the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

SECURITY CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

William R. Schlueter

 

 

Vice President and Chief Financial
Officer

 

 

 

 

 

Date:  February 24, 2003

 

 

 

 

 

CAPITAL PARTNERS, INC.

 

 

 

 

 

By:

/s/ Brian D. Fitzgerald

 

 

 

  Brian D. Fitzgerald

 

 

  President

 

 

 

Date: February 24, 2003

 

--------------------------------------------------------------------------------
